Citation Nr: 1735060	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-35 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to March 20, 2014, on an extraschedular basis.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss on or after March 20, 2014, on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to April 1961.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective from May 8, 2008, and denied service connection for radiculopathy of the bilateral lower extremities.  

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in San Antonio, Texas.  A transcript of that hearing has been associated with the record.

In January 2014, the Board remanded the case for further development.  That development was completed, and the case was returned to the Board for appellate review.

During the pendency of the appeal, in a July 2014 rating decision, the RO increased the disability evaluation for bilateral hearing loss to 10 percent, effective from March 20, 2014.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2015, the Board issued a decision in which it denied entitlement to an initial compensable evaluation for bilateral hearing loss prior to March 20, 2014; denied entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss on or after March 20, 2014; and denied entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 memorandum decision, the Court vacated and remanded the portion of the September 2015 Board decision that denied entitlement to increased evaluations for bilateral hearing loss on an extraschedular basis.  The Court noted that the Veteran presented no arguments as to the Board's denial of his claim for service connection for radiculopathy of the bilateral lower extremities, and therefore, the Court deemed it abandoned.  

In the appeal to the Court, the Veteran and his representative only challenged the portion of the September 2015 Board decision denying referral for extraschedular consideration.  The Court also stated in the September 2016 memorandum decision that it was only vacating that portion of the decision.  Therefore, the Board has recharacterized the issue on appeal as stated above. See e.g. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015)

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's bilateral hearing loss did present an exceptional or unusual disability picture.

2.  There are no additional symptoms that have not been attributed to a specific service-connected disability, and there is no symptomatology that can only be attributed to the combined effect of multiple service-connected conditions.



CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial compensable evaluation for bilateral hearing loss prior to March 20, 2014, on an extraschedular basis. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b) (2016).

2.  The criteria have not been met for an initial evaluation in excess of 10 percent for bilateral hearing loss on or after March 20, 2014, on an extraschedular basis. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Law and Analysis

In the September 2016 memorandum decision, the Court vacated and remanded the portion of the September 2015 Board decision that denied increased evaluations for the Veteran's bilateral hearing loss on an extraschedular basis.  Specifically, the Court found that the Board erred by failing to consider the combined impact of the Veteran's service-connected disabilities in denying extraschedular referral.  

The Veteran is currently service-connected for bilateral hearing loss, tinnitus, degenerative arthritis of the lumbar spine, and pleurodnia.  The Court noted that the Veteran has reported that his service-connected conditions cause him to have difficulty hearing people on the telephone and in face-to-face conversation; difficulty understanding people, especially in background noise; difficulty standing and walking for long period of time; difficulty getting in and out of bed; and difficulty sleeping due to pain.  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321  (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

As noted above, the Veteran and his representative have asserted that he has difficulty hearing people on the telephone and in face-to-face conversation and difficulty understanding people, especially in background noise.  However, the Board finds that such symptomatology and impairment is contemplated in the rating criteria for hearing loss.  Indeed, in Doucette v. Shulkin, 28 Vet. App. 366 (2017), the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are the effects that VA's audiometric tests are designed to measure.  The Court stated that, "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  

The Board also finds that the rating criteria for the Veteran's service-connected back disability contemplate his reported difficulty standing and walking for a long period of time and his difficulty getting in and out of bed.  Indeed, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluation for the Veteran's service-connected back disability are inadequate. 

The Board does acknowledge that the Veteran and his representative have also asserted that he has disrupted sleep; however, they have attributed such impairment to the pain from his service-connected lumbar spine disability.  As pain is clearly contemplated in the rating criteria, the Board finds that such symptomatology is considered in the schedular evaluation even if sleep is not specifically listed under the applicable diagnostic code.  Indeed, the RO increased the evaluation for his degenerative arthritis to 20 percent in a September 2008 rating decision, noting that he had constant pain.  It logically follows that constant pain would impact a veteran in a variety of ways, including potentially sleep, but the rating schedule is not written to account for every possible consequence associated with each symptom.  Moreover, an April 2008 private treatment record indicated that the pain causing the Veteran's sleep disturbance was stemming from his lumbar spine, neck, and legs, yet the Veteran is only service-connected for a lumbar spine disability and not for a neck or leg disorder.  Moreover, the Board further notes that the issue of entitlement to an increased evaluation for a back disability is not on appeal and that sleep impairment is not a symptom that the Veteran and his representative have claimed is a manifestation of his service-connected bilateral hearing loss, which is on appeal. See Yancy v. McDonald, 27 Vet. App. at 496

In addition, the notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran and his representative have asserted that his service-connected disabilities have caused him to have difficulty hearing people on the telephone and in face-to-face conversation; difficulty understanding people, especially in background noise; difficulty standing and walking for long period of time; difficulty getting in and out of bed; and difficulty sleeping due to pain.  However, as discussed above, such symptomatology and impairment is attributable to individual disabilities and are contemplated in the rating criteria for his service-connected and hearing loss and lumbar spine disability.  They have not asserted, and the evidence does not show, that there is any other symptom or impairment resulting from the combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").   Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to March 20, 2014, on an extraschedular basis is denied.

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss on or after March 20, 2014, on an extraschedular basis is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran submitted a claim for TDIU in June 2017.  However, the Veteran and his attorney had previously raised the issue by asserting that the Veteran was unemployable, in part, due to his service-connected bilateral hearing loss.  Under these circumstances, the AOJ should develop a claim for TDIU in accordance with Rice. Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the claim should be reviewed by the AOJ on the basis of additional evidence.  

If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


